Citation Nr: 0031359	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the cervical spine, C-5, with traumatic 
degenerative changes, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1968 to 
September 1976.  This case was originally before the Board of 
Veterans' Appeals (the Board) on appeal from a May 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, that denied 
service connection for PTSD as well as an increased rating, 
in excess of 30 percent, for service-connected residuals of a 
fracture of the cervical spine.  The case was remanded to the 
Regional Office (RO) for further development by the Board in 
September 1998.  

In February 2000, in light of findings on VA examinations of 
September 1999, the RO increased the assigned evaluation for 
the veteran's service-connected cervical spine disability 
from 30 to 40 percent.  

While this case was remanded to the RO, the veteran withdrew, 
in writing, his appeal as to the issue of service connection 
for PTSD.  Thus, the Board will only address the remaining 
increased rating issue in this decision.  


FINDING OF FACT

The veteran's cervical disability is currently manifested by 
subjective complaint of pain radiating down the left arm; and 
objective findings of severe limitation of motion of the 
cervical spine due to pain and calcific deposit from cervical 
spondylosis; considerable spasm in the paracervical muscles; 
and x-ray evidence of deformity due to fracture and traumatic 
degenerative joint and disc disease.


CONCLUSION OF LAW

The criteria for an increased rating, in excess of 40 
percent, for residuals of a cervical fracture of C5 with 
traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 
5107(a) 5110(a) (West 1991); 38 C.F.R. §§ 3.400, 4.71a, 4.40, 
4.45, 4.71a, Diagnostic Codes 5285, 5290, 5293 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim for increased 
evaluation for residuals of cervical spine injury is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  A claim that a disability has become more severe 
where the disability was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
evaluation is justified due to an increase in severity since 
the original evaluation.  Priscilla v. Derwinski, 2 Vet. App. 
629, 632 (1992). 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20 (1999).  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Service medical records indicate that the veteran sustained a 
cervical fracture of C-5 and concussion of the cervical 
spinal cord when lightning struck near where he was standing 
and he was thrown six or seven feet through the air.

On VA examination in February 1996 the veteran reported that 
he had frequent trouble sleeping and that the neck pain 
radiated to his left upper extremity, to the level of his 
wrist.  He awoke at night, shaking his left hand to relieve 
the discomfort.  The pain in his neck was aggravated by damp 
and cold weather.  Range of motion for the cervical spine was 
flexion to 30 degrees, extension to 20 degrees, lateral bend 
to 20 degrees, and rotation to 45 degrees.  All movements 
were performed with 3/5 muscular strength.  Numbness was 
detected about the entire left palm.  The diagnosis was old, 
well-healed fracture of the cervical spine at C5, with spinal 
stenosis and residual radicular pain to the left shoulder and 
left upper extremity.

At a personal hearing in November 1997 the veteran testified 
that he had constant neck pain and that cold and damp weather 
accentuated the pain.  He reported that he was sitting in a 
very stiff position during the hearing due to the neck 
problem.  He was a machinist mechanic and had to do a lot of 
pulling with wrenches and machine work.  He had a problem of 
dropping wrenches for no reason at all and then would have 
pain and numbness down the left arm.  He had not lost time at 
work due to the neck problems, but he indicated that there 
were times when he had to stop what he was doing and take a 
break.  Some mornings it was a struggle for him to get up for 
work.  He also had trouble sleeping because he would fall 
asleep and then wake up within an hour or two and need to 
find a comfortable position.  On a scale of 1 to 10, he 
reported his pain as a 6 or 7 on the day of the hearing and 
stated that he was "cramped up".  He reported that when he 
sneezed both arms went numb and would ache for up to one-half 
hour.  He indicated that the range of motion reported on the 
most recent VA examination was about average for a good day 
for him, but that it was painful for him to go beyond those 
limits.

On VA orthopedic and neurological examinations in September 
1999, the veteran's chief complaint was pain, which radiated 
to his left shoulder, and frequently to his left elbow and 
fingers of left hand.  He was still receiving treatment at 
the VA outpatient clinic as well as treatment from a 
chiropractor once a month which afforded him a slight degree 
of temporary relief.  All sporting activities were curtailed.  
He had a "hard time at work".  He was still employed as a 
maintenance mechanic which often involved heavy lifting and 
maneuvering himself into hard to reach places.

The orthopedic examiner on physical examination, noted there 
was a considerable amount of spasm detected in the 
paracervical muscles.  Range of motion was performed to 20 
degrees flexion, the normal being 50 degrees.  Extension was 
to 30 degrees, the normal being 70 degrees.  Rotation was to 
45 degrees, the normal being 55 degrees.  Lateral bending was 
performed to 20 degrees on each side, the normal being 40 
degrees.  There was objective evidence of pain with all of 
these movements.  The examiner attributed the veteran's 
limitation of motion 50 percent to pain and 50 percent to the 
calcific deposit from his cervical spondylosis.  X-rays were 
received.  The final diagnoses were:  (1) post-traumatic 
degenerative joint disease; and (2) post-traumatic 
degenerative disk disease and spondylosis of the cervical 
spine.

The neurological examiner on physical examination, noted that 
the veteran had normal power in his deltoids, biceps, 
triceps, wrist extensors, wrist flexors, and small muscles of 
the hands.  Sensory exam was also normal except for decreased 
pinprick in the left digits two, three and four.  Range of 
motion of the neck was restricted.  Flexion was to 20 degrees 
with normal being to 30 degrees.  Extension was to 2 degrees 
with normal being to 30 degrees.  He was able to laterally 
move his head 5 degrees with normal being to 20 degrees.  
Rotation was only to 5 degrees.  The diagnosis was cervical 
radiculopathy secondary to cervical spondylosis secondary to 
previous cervical spine injury.

As noted in the Introduction above, the RO in rating decision 
dated February 2000, increased the veteran's assigned 
evaluation from 30 to 40 percent under the criteria of 5285, 
based on severe limitation of motion of the cervical spine 
(30 percent) and demonstrable deformity of a vertebral body 
from fracture (additional 10 percent).  

Legal analysis

Traumatic arthritis is evaluated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010 (1999).  In the absence of 
limitation of motion, rating can be based on x-ray evidence 
indicating the presence of degenerative arthritis.  A maximum 
20 percent evaluation is warranted where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (1999).

Under Diagnostic Code 5285, a 60 percent rating is warranted 
for residuals of a fractured vertebra without cord 
involvement and with abnormal mobility requiring a neck 
brace.  A 100 percent rating is warranted for residuals of a 
fractured vertebrae with cord involvement, bedridden, or 
requiring long leg braces.  The residuals are otherwise rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).

Slight limitation of motion of the cervical spine is rated as 
10 percent disabling.  Moderate limitation of motion warrants 
a 20 percent evaluation.  Severe limitation of cervical spine 
motion is rated 30 percent disabling.  38 C.F.R. § 4.71a; 
Diagnostic Code 5290 (1999).  It is noted that 30 percent is 
the maximum rating provided under this Code.

Based upon the medical evidence of record as well as the 
veteran's lay statements concerning the nature of his 
symptomatology, including intermittent numbness in the left 
hand and radiating pain in the left shoulder and arm to the 
fingers; as well as the September 1999 VA finding of 
degenerative joint disease/degenerative disc disease of the 
cervical spine with radiculopathy; the veteran's cervical 
spine disability must also be considered under the rating 
criteria for intervertebral disc disease under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome. Mild invertebral disc syndrome 
warrants a 10 percent evaluation.  Moderate with recurring 
attacks warrants a 20 percent disability evaluation.  A 40 
percent evaluation requires severe, recurring attacks with 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (1999).

In addition, periarticular pathology productive of painful 
motion is entitled to a compensable evaluation.  38 C.F.R. § 
4.59 (1999).  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.

The Board finds that the medical evidence from the September 
1999 VA medical examination reports, provides evidence of 
intervertebral disc of the cervical spine with decreased 
range of motion, muscle spasms and radiating pain to left 
shoulder and arm; thus, the Board finds that manifestations 
of cervical spine disability are more nearly severe with 
recurring attacks of pain due to invertebral disc syndrome 
with only intermittent relief to warrant a 40 percent 
evaluation under Diagnostic Code 5293.  

However, the Board further finds that the veteran's current 
symptomatology does not more closely approximate the criteria 
required for the next higher evaluation of 60 percent under 
Diagnostic Code 5293.  A 60 percent rating requires clinical 
evidence of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
There is no evidence of record showing such findings.  

The veteran's cervical spine disability is currently rated as 
40 percent:  30 percent based on severe limitation of 
cervical spine motion plus an additional 10 percent for 
demonstrable deformity of vertebral body.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5290.  The Board notes that 
under these rating codes, the veteran is currently assigned 
the maximum available rating.  The Board finds that the 
veteran is not entitled to a higher rating, even though there 
is evidence of record reflecting that he has pain on 
movement, because the veteran is already assigned the maximum 
rating of 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1999).  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In addition, the record does not contain any 
evidence reflecting the symptomatology necessary for a rating 
in excess of  40 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999) (intervertebral disc syndrome).  Further, 
the Board finds that there is no evidence of record that the 
service-connected disability causes such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards pursuant to 
38 C.F.R. §  3.321(b)(2) (1999).  The Board notes that the 
veteran has not missed any time from work as a result of this 
disability nor has he required surgery or frequent 
hospitalization; or the use of medication that interferes 
with his ability to perform work.  Accordingly, the veteran's 
claim for an increased rating, in excess of 40 percent, for 
residuals of cervical spine fracture at C-5, with traumatic 
degenerative changes, is denied. 


ORDER

Entitlement to an increased rating, in excess of 40 percent, 
is denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -




- 1 -


